NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT

JOHN S. BENCHICK,                        )
                                         )
               Petitioner,               )
                                         )
v.                                       )    Case No. 2D18-1691
                                         )
25 SUNSET BAY DRIVE, LLC, and            )
DOUG J. KNOERR,                          )
                                         )
               Respondents.              )
                                         )

Opinion filed April 3, 2019.

Petition for Writ of Certiorari to the
Circuit Court for Pinellas County;
Jack R. St. Arnold, Judge.

John S. Benchick, pro se.

Lee L. Haas of Haas & Castillo, P.A.,
Clearwater, for Respondents.


PER CURIAM.

               Dismissed.


NORTHCUTT, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.